Exhibit 10.1


FOURTH AMENDMENT TO CREDIT AGREEMENT AND LOAN DOCUMENTS


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND LOAN DOCUMENTS ("Amendment") is
executed as of August 8, 2018, by and between the financial institutions
signatory hereto (individually a “Lender,” and collectively the “Lenders”),
CITIZENS BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders (in such capacity, the “Agent”), UNIQUE
FABRICATING NA, INC., a Delaware corporation ("US Borrower"), and UNIQUE-INTASCO
CANADA, INC., a corporation organized under the laws of the province of British
Columbia ("CA Borrower", called together with US Borrower, the "Borrowers" and
each of them referred to herein as a "Borrower").


RECITALS


WHEREAS, Borrowers, Agent and the Lenders are party to a Credit Agreement dated
April 29, 2016, as amended by a First Amendment to Credit Agreement and Loan
Documents dated October 28, 2016, a Second Amendment to Credit Agreement and
Loan Documents dated effective as of July 31, 2017, and a Third Amendment to
Credit Agreement and Loan Documents dated effective as of March 26, 2018 (as so
amended, and as further amended from time to time, the "Agreement") providing
terms and conditions governing certain loans and other credit accommodations
extended and to be extended by the Lenders and/or Agent to Borrowers, together
with various other documents, written agreements, certificates and instruments
between Agent, Lenders, Borrowers and/or Guarantors in connection therewith (the
foregoing, as amended or modified from time to time, are collectively referred
to herein as the "Loan Documents"); and


WHEREAS, Borrowers, Lenders and Agent desire to make certain amendments and
modifications to the Agreement and Loan Documents.


NOW, THEREFORE, IT IS HEREBY AGREED by Borrowers, Agent and Lenders, that the
Agreement is hereby amended as follows:


1.Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Agreement.


2.Amendments to Agreement.


(a)    Definitions. The following definitions are hereby amended and restated in
their entirety under, or added to, Section 1.1 of the Agreement, as applicable,
to read as follows:
"Arkansas Mortgage" means that certain Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing dated December 18, 2013, recorded January 6, 2014
as Instrument No. 2014F-00163 in the Official Records of Sebastian County,
Arkansas, as amended by a First Amendment to Mortgage, Assignment of Rents,
Security Agreement and Fixture Filing dated April 29, 2016, recorded May 24,
2016 as Instrument No. 2016F-07658 in the Official Records of Sebastian County,
Arkansas, encumbering the Arkansas Property.
"Arkansas Property" shall mean that certain real property commonly known as 3233
South Zero Street, Fort Smith, Arkansas 72901, which is more fully described in
the Arkansas Mortgage.
"Asset Sale" shall mean the sale, transfer or other disposition by any Credit
Party of any asset to any Person (other than to Borrowers or a Guarantor), but
shall exclude (i) the sale by Unique-Presco of the Tennessee Property, (ii) to
the extent consummated prior to December 31, 2018, the sale by Unique-Presco of
the Arkansas Property, and (iii) sales of Supplier Accounts pursuant to Supplier
Agreements.
(b)    Mandatory Repayment of Revolving Credit Advances. Section 2.8(b) of the
Agreement is hereby amended and restated in its entirety to read as follows:





--------------------------------------------------------------------------------

Exhibit 10.1


"(b)    The US Borrower shall cause 100% of the aggregate proceeds received by
Unique-Presco from the sale of the Tennessee Property and the sale of the
Arkansas Property (to the extent such sales is not considered an Asset Sale),
net of the ordinary and customary direct costs incurred in connection with such
sales, to be applied ratably to the Revolving Credit Advances then outstanding.
Such application shall not permanently reduce the Revolving Credit Aggregate
Commitment."
(c)    Distributions. Section 7.5 of the Agreement is hereby amended and
restated in its entirety to read as follows:
"7.5    Dividends and Distributions. Make any Distribution other than
Distributions to the US Borrower by its Subsidiaries on account of any class of
capital stock in cash or in property (other than additional shares of such
stock), or redeem, purchase or otherwise acquire, directly or indirectly, any of
such stock unless, after giving effect to the Distribution, (i) the
Post-Distribution DSCR shall be greater than (A) 1.00 to 1.00 with respect to
Distributions made during the fiscal quarter ended September 30, 2018, and (B)
1.10 to 1.00 with respect to any other Distributions; and (ii) Borrowers remain
in compliance with the financial covenants set forth in Section 7.1 hereof,
after giving pro forma effect to the payment of such dividend or distribution."
(d)    Sale of Assets. Section 7.8 of the Agreement is hereby amended and
restated in its entirety to read as follows:
"7.8     Sale of Assets. Sell, lease or otherwise dispose of any of its assets,
except (a) Inventory in the ordinary and usual course of business, (b)
machinery, equipment or other personal property which, as a consequence of wear,
duplication or obsolescence, is no longer used or necessary in the relevant
Borrower's or Subsidiary’s business, (c) Asset Sales involving sales or other
disposals not in excess of, during any Fiscal Year, twenty five percent (25%) of
Consolidated total assets of US Borrower and its Subsidiaries, determined as of
the last day of the preceding Fiscal Year, (d) the sale of the Tennessee
Property and the sale of the Arkansas Property, provided that the net proceeds
thereof are applied in accordance with Section 2.8(b) hereof, and (e) the sale
of Supplier Accounts pursuant to Supplier Agreements which have been reviewed
and approved by Agent, in an aggregate amount of not more than (i) with respect
to Yanfeng Accounts, Three Hundred Thousand Dollars ($300,000) in any calendar
month, and (ii) with respect to all Accounts (including Yanfeng Accounts) that
are generated as a result of sales of inventory and/or provisions of services in
the ordinary course of business, Three Million Dollars ($3,000,000) in any
calendar month, provided that the proceeds of such sales are deposited in the
deposit accounts of the relevant Borrower or Domestic Subsidiary with the
Agent."
3.Consent of the Lenders. Notwithstanding anything to the contrary in any of the
Loan Documents, the Agent and each of the Lender hereby consent to the sale of
the Arkansas Property and the release and discharge of the Arkansas Mortgage,
provided however, that the net cash proceeds of such sale are applied in
accordance with the terms of the Agreement, as amended by this Amendment.


4.Representations and Warranties. Each Borrower represents, warrants, and agrees
that:


(a)This Amendment may be executed in as many counterparts as Agent, the Lenders
and Borrowers deem convenient, and shall become effective upon delivery to Agent
of (i) all executed counterparts hereto, and (ii) execution and delivery of such
other documents and instruments as the Agent and Lenders may require in
connection herewith, including without limitation the consent of the Guarantors
in the form attached as Exhibit A.


(b)Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Agreement and in each Loan Document
remain true and correct, continue to be satisfied in all respects, and are
legal, valid and binding obligations, with the same force and effect as if
entirely restated in this Amendment.
(c)When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of each Borrower enforceable in accordance with its terms.
The Agreement, as amended by this Amendment, is ratified and confirmed and shall
remain in full force and effect.





--------------------------------------------------------------------------------

Exhibit 10.1


(d)No Default or Event of Default has occurred under the Agreement or any other
Loan Document, and no event has occurred or condition exists that is or, with
the giving of notice or lapse of time or both, would be such a Default or Event
of Default.


5.No Other Changes; Ratification. Except as specifically provided in this
Amendment, the terms and conditions of the Agreement and Loan Documents remain
unchanged and in full force and effect, and the parties hereto ratify and
confirm such terms and conditions. This Amendment shall not impair the rights,
remedies, and security given in and by the Loan Documents. The terms of this
Amendment shall control any conflict between its terms and those of the
Agreement.


6.Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.


7.Other Modification. This Amendment may be altered or modified only by written
instrument duly executed by Borrowers, Agent and the Lenders. In executing this
Amendment, Borrowers are not relying on any promise or commitment of Agent or
the Lenders that is not in writing signed by Agent and the Lenders.


8.Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to principles of conflicts of law.
9.No Defenses. Borrowers acknowledge, confirm, and warrant to Agent and the
Lenders that as of the date hereof Borrowers have absolutely no defenses,
claims, rights of set-off, or counterclaims against Agent and/or the Lenders
under, arising out of, or in connection with this Amendment, the Agreement, the
Loan Documents and/or the Indebtedness.


10.Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent and Lenders incurred in connection
with the preparation, execution, and delivery of this Amendment, and the other
documents contemplated by this Amendment.


11.WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWERS KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AMENDMENT, THE
AGREEMENT OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE
AGENT NOR THE BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS
AND THE AGENT OR THE BORROWERS, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
OF THEM.
[Signatures on following page]



















--------------------------------------------------------------------------------

Exhibit 10.1




This Amendment is executed and delivered as of the date first entered above.
BORROWERS:


UNIQUE FABRICATING NA, INC.,
as US Borrower




By:                         
Thomas Tekiele
Its:    Chief Financial Officer




UNIQUE-INTASCO CANADA, INC.,
as CA Borrower




By:                         
Thomas Tekiele
Its:    Secretary




CITIZENS BANK, NATIONAL ASSOCIATION,
as Agent and Lender




By:                         
Michael Farley
Its:    Senior Vice President




FLAGSTAR BANK, FSB,
as Lender




By:                         
Dan Zinser
Its:    Vice President


FIFTH THIRD BANK,
as Lender




By:                         
Margaret Sigler
Its:    Vice President





















--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT A
ACKNOWLEDGMENT AND CONSENT


Each of the undersigned hereby: (i) acknowledges and consents to the execution,
delivery and performance of that certain Fourth Amendment to Credit Agreement
and Loan Documents of even date herewith between Unique Fabricating NA, Inc. and
Unique-Intasco Canada, Inc., as "Borrowers", Citizens Bank, National Association
in its capacities as a "Lender" and "Agent", Flagstar Bank, FSB, in its capacity
as a "Lender", and Fifth Third Bank, in its capacity as a "Lender", executed in
connection with the Credit Agreement dated as of April 29, 2016 among Borrowers,
Lenders and the Agent, as amended (the "Agreement"), and (ii) ratifies and
affirms its Continuing Agreement of Guaranty and Suretyship dated as of April
29, 2016 (the "Guaranty"), which Guaranty remains in full force and effect with
respect to all Indebtedness (as defined in the Agreement and as amended by this
Amendment) and each of the other Loan Documents previously executed and
delivered by it and/or Borrowers.


Executed as of the 8th day of August, 2018.




UNIQUE FABRICATING NA, INC.
UNIQUE FABRICATING, INC.
UNIQUE-CHARDAN, INC.
UNIQUE MOLDED FOAM TECHNOLOGIES, INC.
UNIQUE-PRESCOTECH, INC.
UNIQUE FABRICATING REALTY, LLC
UNIQUE FABRICATING SOUTH, INC.
UNIQUE-INTASCO USA, INC.






By:                         
    Thomas Tekiele, Secretary of each of
    the above entities







